DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, inclusive of claims 1-6 and 13, in the reply filed on May 23, 2022 is acknowledged.  
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (US 9,630,339).  
Regarding claim 1, Hirata teaches an additive manufacturing process and apparatus for such a process (entire disclosure), wherein two distinct liquids, binding solution 4 and permeation prevention agent 5, are applied to a powdered layer (Fig. 1B).  Hirata teaches an embodiment wherein the permeation prevention agent 5 is selectively applied to an area to which the binding solution 4 is not applied (col. 4, lines 57-59).  The claimed control unit for performing such operation is considered to be implicitly required (ink jet printing cannot be otherwise “manually” operated).  
Further regarding claim 1, while Hirata does teach a binder “first” liquid and a permeation prevention agent “second” solution, for the same intended purposes as instantly claimed, it should be noted that the structure of the instantly claimed apparatus is not considered to be limited to materials worked upon by said apparatus.  The first and second liquid application units are claimed as being capable of applying such liquids.  However, the claimed system does not actively require the presence of the liquids themselves.  Said liquids are used in the intended operation of the system, but are not integrally connected in any manner.  As such, the claimed limitation requiring that the second liquid has a higher permeability to the powder layer than the first liquid does not further distinguish the structure of the claimed system over the prior art.  
The same can be said for the limitation in claim 2 regarding the relative surface tensions of the first and second liquids.  Hirata does not expressly teach that the system is only compatible with liquids of a particular surface tension.  As such, there is no reason to believe that the system of Hirata would not be capable of operation with liquids having distinct surface tensions.  
The same can also be said for claims 5 and 6.  If the binder and second liquid are not actively claimed as integral components of the claimed system, the particular composition of said binder and said second liquid cannot be said to further distinguish the structure of the claimed system over that of the prior art.  That said, Hirata does teach that the binding agent may include resins (col. 16, line 58-col. 17, line 22), and thus the delivery means for said binder is considered capable of conveying the material, as intended.  Hirata also teaches that the permeation prevention agent 5 may include binder (col. 4, lines 61-62).  
Regarding claim 4, Hirata teaches that the binding solution 4 is discharged by the ink jet method (col. 4, lines 2-3).  Hirata also teaches that the permeation prevention agent 5 is applied by an ink jet method (col. 4, lines 54-55).  
Regarding claim 13, it is clear from the teachings of Hirata that the process is directed toward additive manufacture via inkjet printing, which in general is a conventionally known process.  Hirata teaches the layer-by-layer fabrication process, wherein each layer is a slice in the implicit CAD generated slice data.  Similar to the control unit limitation, as addressed above, it is not reasonable to conceive that such a process could be completed “by hand” (i.e. without a computer).  To the extent that this point may be argued, this claim rejection may also be considered to fall under 35 USC section 103, as the claimed subject matter is at least prima facie obvious insomuch as only that which was common knowledge before the filing of the claimed invention is being claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 9,630,339) as applied to claim 1 above.  
Hirata teaches a system according to instant claim 1, as shown above.  
Regarding claim 3, Hirata does not expressly teach that one of the liquids is applied prior to the other.  However, changes in the sequence of adding ingredients are considered to be prima facie obvious (MPEP 2144.04 IV. C.).  
Further, due to the finite number of possible applications of both materials to the layer, each having predictable solutions with a reasonable expectation of success, claim 3 is considered prima facie obvious based upon an “obvious to try” rationale (MPEP 2143 I. (E)).  There are considered to be three conceivable combinations of applying the two liquids: 1) the “binder” component may be applied prior to the “suppressive” component; 2) the “binder” component may be applied after the “suppressive” component; 3) the “binder” and “suppressive” components may be applied simultaneously.  Hirata already explicitly teaches an embodiment wherein the permeation prevention agent is applied simultaneously with the application of the binding solution (col. 4, lines 54-56).  One of ordinary skill in the art could easily experiment with the three application techniques to determine which, if any, is optimal for a particular build.  
Regarding claim 13, it is clear from the teachings of Hirata that the process is directed toward additive manufacture via inkjet printing, which in general is a conventionally known process.  Hirata teaches the layer-by-layer fabrication process, wherein each layer is a slice in the implicit CAD generated slice data.  Similar to the control unit limitation, as addressed above, it is not reasonable to conceive that such a process could be completed “by hand” (i.e. without a computer).  To the extent that this point may be argued, this claim rejection may also be considered to fall under 35 USC section 103, as the claimed subject matter is at least prima facie obvious insomuch as only that which was common knowledge before the filing of the claimed invention is being claimed.  

Allowable Subject Matter
Claim 8 is considered to be directed toward allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
At the outset, it is acknowledged that claim 8 belongs to Group II, Claims 7-12, which is currently directed toward a non-elected invention.  Group II is directed toward a method of additively manufacturing a product, whereas Group I is directed toward an apparatus intended to implement said method.  
Claim 2, of the elected invention, attempts to require that the second liquid has a “surface tension smaller than that of” the first liquid.  As explained in paragraph 55 of the instant specification, it is this difference in surface tension at the interface between the first and second liquids that blocks the unwanted further permeation of the binder (first) liquid.  While it is conventional wisdom in the art that the surface area of binder liquid, relative to the particular powdered material onto which the binder is meant to be applied, is related to the wettability of the binder and therefore its ability to successfully permeate into the powdered layer, and thus a result effective variable, the prior art fails to teach or suggest the use of two liquids specified as having distinct surface tensions to achieve the result of improved permeation prevention of the binder, ultimately improving the accuracy of the final part dimensions.  
However, the subject matter of claim 2 fails to further distinguish the structure of the claimed apparatus over that of the prior art (again it is noted that Group I is directed toward an apparatus).  What is inventive about the subject matter of claim 2 is not the additive manufacturing system, itself, rather, it is the method of using two liquids having distinct surface tensions.  As this has been determined, it is suggested that Applicant amend the currently withdrawn claim 7 to include the subject matter of claim 8.  If the withdrawn invention is limited to allowable subject matter, it should be considered for rejoinder.  
Note that the entirety of the process of Group II has not necessarily been examined, only the subject matter of claim 8 by virtue of analogous claim 2.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732